                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON



UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 2:15-00205

LEON WILSON, JR.


         SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                   MEMORANDUM OPINION AND ORDER


           On March 21, 2019, the United States of America

appeared by Christopher R. Arthur, Assistant United States

Attorney, and the defendant, Leon Wilson, Jr., appeared in

person and by his counsel, Philip B. Sword, for a hearing on the

petition seeking revocation of supervised release and amendment

thereto submitted by United States Probation Officer Douglas W.

Smith.   The defendant commenced a 42-month term of supervised

release in this action on January 2, 2019, as more fully set

forth in the Supervised Release Revocation and Judgment Order

entered by the court on December 12, 2018.


           The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant failed to abide by the special

condition that he complete six months in a community confinement

center inasmuch as he entered the Dismas Charities program on

January 29, 2019, and was discharged from the program after

leaving without permission on January 31, 2019; and (2) the

defendant used and possessed controlled substances as evidenced

by a positive urine specimen submitted by him on February 5,

2019, for methamphetamine, the defendant having admitted to the

probation officer that he nasally ingested a line of

methamphetamine on February 3, 2019; and a positive urine

specimen submitted by him on February 19, 2019, for marijuana,

the defendant having admitted to the probation officer that he

used marijuana on February 9, 2019; all as admitted by the

defendant on the record of the hearing and all as set forth in

the petition on supervised release and amendment thereto.


            And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate


                                  2
the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

SIX (6) MONTHS, to be followed by a term of thirty-six (36)

months of supervised release upon the standard conditions of

supervised release now in effect in this district as promulgated

by the Administrative Office of the United States Courts

(National Form AO 245B), the standard conditions as set forth in

Local Rule 32.3 and the special conditions that he participate

in drug abuse counseling and treatment, including group and

individual therapy, as directed by the probation officer, and

that he submit to frequent, random urine screens as directed by

the probation officer.




                                 3
          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   March 22, 2019




                                4
